sws ee se department of the treasury ll internal_revenue_service washington d c pate jun contact person id number telephone number opc 0-t- e e w a t a t t u o w ladies and gentlemen this is in reply to a letter dated date from your legal_representative in which she requested rulings concerning the income_tax consequences of certain transactions arising from a proposed corporate_reorganization b currently operates a not-for-profit educational facility grades education of in c that focuses on middle school students from economically disadvantaged backgrounds students attend the facility on full scholarships provided by contributions to the school from federal_income_tax under sec_501 revenue code and has received an advance_ruling that it described in sec_509 still pending with respect to the determination of private_foundation_status for b pursuant to sec_509 the advance_ruling period is all b has been determined to be exempt of the-internal of the code is pursuant to the plan of restructuring b has caused four b proposes to reorganize its corporate structure in order to not-for-profit educational facilities to be formed e h i separate each educational facility location from other locations and enhance local community involvement exposure of endowment funds to third party liability 1ii provide more efficient local planning and administration and ii lessen g and f o2 fundraising that are subject_to coordination through b and iv improve the quality of educational programming attract high quality personnel and increase the ability of the organization to attract the attention of national funding sources that have an interest in the education of disadvantaged children pursuant to the proposed plan of restructuring which will be implemented upon receipt of the rulings requested in this letter the operations of b's existing educational facility located in c will be transferred to e b will lease the land and building to e for dollar_figure per year which is an amount equal to the mortgage payments due on the school real_property e will assume responsibility for teaching and administrative staff and all other aspects of the educational operations that are required for operation of the c facility b will become the sole member of e holding_company subsidiary type relationship between the entities g and h creating a parent f pursuant to the proposed plan of restructuring any existing and future endowment funds and contribution pledge receivables could be held by either b or e coordinate fundraising activities of e provide services related to the development and enhancement of educational programs which will then be implemented by e g and h b will also continue to own the land and improvements thereon which constitute the educational facility located inc that will be operated by e after the restructuring however b will b will f gand h f gor h f and h the proposed plan of restructuring anticipates that three to serve students in their respective locations additional educational facilities will be opened one each by f g the time for opening the new facilities and the exact location and nature of ownership of operating_assets including whether educational facilities will be owned or leased have not been determined who are interested in the mission of b trustees of decisions regarding location of the school and specific fundraising activities that are focused on the particular facility will be determined by the trustees of b and f to the particular community b intends to identify individuals in each community g and h based upon the facts and circumstances applicable for designation as and h g f f g and h have each applied for exemption under sec_501 sec_509 and b a vi exemption under sec_501 foundation status under sec_509 and requested nonprivate foundation status under e has applied for and requested nonprivate and b a ii o because it will operate the c school upon completion of the transaction we have determined that f g and h are tax-exempt under these organizations are promoting education and other than private_foundations under and b sec_501 sec_509 correspondence within the meaning of sec_501 yet operating as schools within the meaning of sec_170 b a ii under sec_501 sec_509 correspondence we have also determined that e a ii in separate and b a vi of the code in separate and other than a private_foundation under of the code but are not is tax-exempt it is expected that e f g and h will directly raise f f g and h may make distributions of funds and or assets in addition it g and h will also engage required funds from contributions to e cases e or provide services to either b or e is expected b in fundraising and may distribute portions of the contributions it receives to e by the donors or the need of may also provide assets and services to e program enhancements fundraising coordination and assistance with staff recruiting g and h based either upon directions given f gor h determined by b the sole member of e g and h including f gor h g and h in some f f f e b sec_501 of the code provides for the exemption from federal_income_tax of an organization organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income generally as gross_income received by an exempt_organization from an unrelated_trade_or_business regularly carried on by it less allowable deductions sec_513 of the code defines an unrelated_trade_or_business in the case of any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose of sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct or the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one revrul_78_41 c b described a_trust whose sole purpose was to accumulate and hold funds for use in satisfying malpractice claims against an exempt hospital determined to be an integral part of the hospital because it was controlled by the hospital and because it was performing a function that the hospital could do directly was ruled to be exempt under sec_501 the organization of the code the trust was moreover the reorganization will not result in the the facts and circumstances of this case indicate that the proposed reorganization will not adversely affect the tax-exempt status of b as an organization described in sec_501 of the code classification of b as of the code after the reorganization e g and h will continue to provide the educational programs and services previously performed by b therefore the reorganization will not alter b's principal purpose which is to educate students from economically disadvantaged backgrounds a private_foundation under sec_509 a f the facts and circumstances further indicate that the transfer of assets and the provision of services among b g and h serve to facilitate their exempt_activities and promote the achievement of the exempt purposes of each related_organization therefore these transactions will not adversely affect the tax- exempt status of b e f to the extent that income is realized as a result of the it will sharing of assets and services among b not give rise to unrelated_business_income to b so long as these business activities are substantially related to the exercise and performance of the exempt purposes of b g and h e f accordingly based on the facts and circumstances as stated above we rule that the restructuring of b and transfer of its c operations to e will not adversely affect the tax exempt status of b nor will the restructure of b result in the classification of b as a private_foundation under sec_509 of the oae the restructuring and transfer of assets pursuant thereto will not result in unrelated_business_taxable_income under sec_511 to b any sharing of assets and services or the transfer of g or h after the reorganization will funds among b not constitute unrelated_business_taxable_income under sec_511 to b e f this ruling is based on the understanding that there will be no material changes in facts upon which it is based this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent of the internal_revenue_code sec_6110 we are informing the te_ge office of this action please keep a copy of this ruling in your permanent records sincerely yours itervectol vv secok gerald v sack manager exempt_organizations technical group
